DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-7, 9-10, 12-23, is/are filed on 04/08/2021 are currently pending. Claim(s) 1-7, 9-10, 12-23 is/are rejected.
Election-Restrictions
The applicant elected group I corresponding to apparatus claims 1-7, 9-10, 12-23 in the reply filed 3/30/2021. Method claims were cancelled. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/30/2021. This restriction is made final.
Applicant argue there is no search or examination burden because, applicant believes all the claims of are in the same overlapping class. However, this not found persuasive. There is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. This restriction is made final.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-10, 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harald (DE 102013222908 A1).


    PNG
    media_image1.png
    323
    397
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    311
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    453
    media_image3.png
    Greyscale


Regarding claims 1-3, Harald teaches a hydraulic tank (1) for storing a hydraulic liquid, comprising a one-piece tank housing (2) which forms a plastic hollow body wherein the one-piece tank housing has at least one connection opening (3) at which is arranged a connection element (conduit) that is releasably connectable to a hydraulic conduit (p. 1), wherein the connection element comprises a plastic body which is welded together with the one-piece tank housing (p. 2), 
and the one- piece tank housing has a filter system (13) integrated therein, wherein the one-piece tank housing includes a filter access opening (i.e. 21) which is surrounded by an edge section of the one-piece tank housing, wherein 
a filter housing (28) is inserted in the one-piece tank housing via the filter access opening, the filter housing comprising a plastic body and the filter housing is welded together with the edge section. Note is unclear if the filter housing welded together. However it is well-known in hydraulic filters and hydraulic tanks to have parts permanently welded together disposable filters increases the shipping costs and large numbers of filters require significant storage space.  Further it would have been obvious to one having ordinary skill in the art at the time the invention was made the parts integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 4, Harald teaches the at least one connection opening comprises at least one first connection opening that forms a tank inlet opening and at least one second connection opening (4) that forms a tank outlet opening (fig. 2).
Regarding claims 5-6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the one-piece tank housing is formed from a polyamide material, since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416. Further DE 102014106998 A1 teaches manufacturing a plastic parts, in particular a container using polyamide and fiber-reinforced, moulded by rotational moulding (see claim 1, paragraph 4 of the specification): "Thermoplastics or thermosets having a high melting or softening temperature, whose chemical precursors, so-called plastic precursors, of the materials used for moulding parts, are melted in liquid form. Selection of this material enables the material surface to have a high level of quality, in particular to obtain a smooth material surface; and therefore would have been obvious. 
Regarding claim 7, Harald teaches wherein the connection element includes a pipe connection piece (i.e. conduit) which comprises, on an outer side thereof, a receiving structure for a quick-action coupling part (fig. 2).
Regarding claim 9, Harald teaches   the filter housing (28) has a filter element (7) inserted therein (fig. 3).  
Regarding claim 10, Harald teaches the edge section is configured as a support ring (i.e. end disc) arranged in the one-piece tank housing (fig. 3).
Regarding claim 12, Harald teaches 9, wherein the filter housing is formed from a fibre-reinforced polyamide material (refer to rejection of claims 5-6).  
Regarding claim 13, Harald teaches the one-piece tank housing includes a filter head part (9) on which is arranged the at least one connection opening and the filter head part comprises the edge section surrounding the filter access opening (figs. 2-3).  
Regarding claim 14, Harald teaches the filter head part has arranged thereat at least one first connection opening and at least one second connection opening, wherein the at least one first connection opening forms a tank inlet opening (3) and wherein the at least one second connection opening forms a tank outlet opening (8).  

Regarding claim 16, Harald teaches the upper end disk  comprises a partition disk oriented obliquely to  a longitudinal axis of the filter element, said partition disk (horizontal disk formed by 21) being in liquid-tight contact against an inner side of the filter head part.  
Regarding claim 17, Harald teaches wherein the tank inlet opening and the tank outlet opening are arranged at the same level relative to a longitudinal axis of the filter element (fig. 3).  
Regarding claim 18, Harald teaches the filter housing includes , at its an end section (bottom section) thereof extending into the one-piece tank housing, a receiving space (space of 12) for an inlet valve and/or an outlet valve; note valve is not positively required.  
Regarding claim 19, Harald teaches the filter element is supported on an end section of the filter housing that extends into the one-piece tank housing (figs. 2-3).  
Regarding claim 20, Harald does not teach the one-piece tank housing  includes at least one traverse that extends from a first tank housing wall to an opposite second tank housing wall and the at least one traverse is of hollow configuration. This is merely a well-known design choice for providing rigidity and reinforcement (refer at least US 20020003104 A1).
Regarding claim 21, Harald teaches the one-piece tank housing includes a ventilation opening at which a ventilation filter (39) is arranged (p. 5).  
Regarding claim 22, Harald teaches a pipe piece extends into the one-piece tank housing, and the pipe piece is held in a connection opening of the at least one connection opening (fig. 2).  

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WAQAAS ALI/Primary Examiner, Art Unit 1777